Case 2:20-cv-02874-AB-SK Document 14-7 Filed 03/30/20 Page 1 of 5 Page ID #:208




 1   George M. Lee (SBN 172982)
     gml@seilerepstein.com
 2   SEILER EPSTEIN LLP
 3   275 Battery Street, Suite 1600
     San Francisco, California 94111
 4   Phone: (415) 979-0500
 5   Fax: (415) 979-0511
 6
     John W. Dillon (SBN 296788)
 7   jdillon@gdandb.com
 8   2762 Gateway Road
     Carlsbad, California 92009
 9   Phone: (760) 431-9501
10   Fax: (760) 431-9512

11   Raymond M. DiGuiseppe (SBN 228457)
12   law.rmd@gmail.com
     THE DIGUISEPPE LAW FIRM, P.C.
13   4320 Southport-Supply Road, Suite 300
14   Southport, North Carolina 28461
     Phone: 910-713-8804
15
     Fax: 910-672-7705
16
17   Attorneys for Plaintiffs

18
                            UNITED STATES DISTRICT COURT
19
20                 FOR THE CENTRAL DISTRICT OF CALIFORNIA

21   ADAM BRANDY, et al.,                                Case No. 2:20-cv-02874
22
                          Plaintiffs,                    DELCARATION OF BRANDON
23                                                       COMBS IN SUPPORT OF
24         vs.                                           PLAINTIFFS’ APPLICATION
                                                         FOR TEMPORARY
25                                                       RESTRAINING ORDER AND
     ALEX VILLANUEVA, in his official                    ISSUANCE OF PRELIMINARY
26
     capacity as Sheriff of Los Angeles                  INJUNCTION
27   County, California, and in his capacity as
28

                                                    –1–
        DECLARATION OF BRANDON COMBS IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR TEMPORARY RESTRAINING
                     ORDER AND ISSUANCE OF PRELIMINARY INJUNCTION | CASE NO. 2:20-cv-02874
Case 2:20-cv-02874-AB-SK Document 14-7 Filed 03/30/20 Page 2 of 5 Page ID #:209




 1   the Director of Emergency Operations, et
     al.,
 2
 3                         Defendants.
 4
 5
                          DECLARATION OF BRANDON COMBS
 6
 7         I, Brandon Combs, declare as follows:
 8
        1. I am the President of Firearms Policy Coalition, Inc. (“FPC”).
 9
10      2. FPC is a non-profit organization incorporated under the laws of Delaware,

11         with a place of business in Sacramento, California.
12
        3. FPC’s mission is to defend and promote the People’s rights—especially the
13
14         fundamental, individual Second Amendment right to keep and bear arms—
15
           advance individual liberty, and restore freedom. To that end, FPC’s purposes
16
17         are: (A) To protect and defend the Constitution of the United States and the

18         People’s rights, privileges and immunities deeply rooted in this Nation’s
19
           history and tradition, especially the inalienable, fundamental, and individual
20
21         right to keep and bear arms; (B) To protect, defend, and advance the means
22         and methods by which the People of the United States may exercise those
23
           rights, including, but not limited to, the acquisition, collection,
24
25         transportation, exhibition, carry, care, use, and disposition of arms for all
26
           lawful purposes, including, but not limited to, self-defense, hunting, and
27
28         service in the appropriate militia for the common defense of the Republic

                                                    –2–
        DECLARATION OF BRANDON COMBS IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR TEMPORARY RESTRAINING
                     ORDER AND ISSUANCE OF PRELIMINARY INJUNCTION | CASE NO. 2:20-cv-02874
Case 2:20-cv-02874-AB-SK Document 14-7 Filed 03/30/20 Page 3 of 5 Page ID #:210




 1         and the individual liberty of its citizens; (C) To foster and promote the

 2         shooting sports and all lawful uses of arms; and, (D) To foster and promote
 3
           awareness of, and public engagement in, all of the above.
 4
 5     4. FPC serves its members and the public through legislative advocacy,
 6
           grassroots advocacy, litigation and legal efforts, research, education,
 7
 8         outreach, and other programs.

 9     5. FPC has members and supporters, who have all the indicia of membership,
10
           in the State of California. FPC also has members in the County of Los
11
12         Angeles, the City of Los Angeles, the City of Burbank, and other
13         jurisdictions, including those which Defendant County of Los Angeles and
14
           Defendant Sheriff Villanueva and his Los Angeles County Sheriff’s
15
16         Department provides law enforcement services.
17
       6. FPC’s members include Plaintiffs Adam Brandy, Jonah Martinez, Daemion
18
19         Garro, Jason Montes, Alan Kushner, Tom Watt, Gun World, Match Grade

20         Gunsmiths, The Target Range, and A Place To Shoot, Inc.
21
       7. FPC represents its members and supporters—who include gun owners,
22
23         individuals who wish to acquire firearms and ammunition, licensed California
24
           firearm retailers, shooting ranges, trainers and educators, and others—and
25
26         brings this action on behalf of itself, its members, supporters who possess all

27         the indicia of membership, and similarly situated members of the public.
28

                                                    –3–
        DECLARATION OF BRANDON COMBS IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR TEMPORARY RESTRAINING
                     ORDER AND ISSUANCE OF PRELIMINARY INJUNCTION | CASE NO. 2:20-cv-02874
Case 2:20-cv-02874-AB-SK Document 14-7 Filed 03/30/20 Page 4 of 5 Page ID #:211




 1     8. As detailed in the Plaintiffs’ First Amended Complaint, Plaintiffs, Plaintiffs’

 2         members and customers, and other similarly situated individuals would
 3
           exercise the fundamental human right to acquire, keep, bear, and practice
 4
 5         proficiency training and shooting with arms – including firearms, ammunition,
 6
           magazines, and appurtenances – for lawful purposes including self-defense,
 7
 8         and would do so, but for fear of liability and prosecution under Defendants’

 9         laws, orders, policies, practices, customs, and enforcement actions.
10
       9. FPC has and continues to expend and divert resources, and has been and
11
12         continues to be adversely and directly harmed, because of Defendants’ laws,
13         policies, orders, practices, customs, and enforcement actions.
14
      10. Accordingly, and for reasons set for in Plaintiffs’ application, I respectfully
15
16         ask this Court to: (A) Declare that the operation of firearm and ammunition
17
           product manufacturers, retailers, importers, distributors, and shooting ranges
18
19         are “essential” so that firearm and ammunition product manufacturers,

20         retailers, importers, distributors, and shooting ranges may continue to operate;
21
           (B) Grant Plaintiffs’ application and issue a temporary restraining order and a
22
23         preliminary injunction enjoining State and Local Defendants from enforcing
24
           their Orders and enforcement policies, practices, and customs that individually
25
26         and/or collectively violate the Second, Fifth, and Fourteenth Amendments, to

27         restore the status quo ante and so that firearm and ammunition product
28

                                                    –4–
        DECLARATION OF BRANDON COMBS IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR TEMPORARY RESTRAINING
                     ORDER AND ISSUANCE OF PRELIMINARY INJUNCTION | CASE NO. 2:20-cv-02874
Case 2:20-cv-02874-AB-SK Document 14-7 Filed 03/30/20 Page 5 of 5 Page ID #:212




 1         manufacturers, retailers, importers, distributors, and shooting ranges may

 2         continue to operate; and, (C) Grant all other and further relief, including
 3
           injunctive relief, against Defendants as necessary to effectuate the Court’s
 4
 5         judgment, or as the Court otherwise deems just and equitable.
 6
           I declare under penalty of perjury that the foregoing is true and correct.
 7
 8    Executed on March 30, 2020.
 9
10
11                                         _________________________
                                           Brandon Combs
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    –5–
        DECLARATION OF BRANDON COMBS IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR TEMPORARY RESTRAINING
                     ORDER AND ISSUANCE OF PRELIMINARY INJUNCTION | CASE NO. 2:20-cv-02874
